Judgment affirmed, with costs to the plaintiff against the defendant, 7/9 Carmine St. Realty Corp., and with costs to the defendant Reisberg against the plaintiff. No opinion. Present — Martin, P. J., Townley, Glennon, Dore and Callahan, JJ.; Dore, J., dissents and votes to reverse on plaintiff’s appeal from the judgment in favor of the defendant-contractor. *1001Reisberg, and to grant a new trial as to that defendant, on the ground that, on this record, the jury’s verdict exonerating that defendant is inconsistent with the evidence and against the weight of the credible evidence.